ALLREAD, J.
Epitomized Opinion
Karpf brought suit in Municipal Court to recover a real estate commission for the sale of certain real estate belonging to Jacobs which Jacobs sold to Duttle. Jacobs admitted employing Karpf to sell the real estate and admitted the sale to Duttle but denied that Karpf was instrumental in causing the sale. Karpf brought Duttle into negotiations with Jacobs for a sale at $19,000. These negotiations were dropped. Later Jacobs and one Roberts and Duttle entered into a three-cornered transaction in which Duttle obtained the real estate belonging to Jacobs for $16,500. Karpf claimed the benefit of the sale to Duttle and obtained judgment in Municipal Court. The Common Pleas reversed that judgment and rendered judgment for Jacobs. Karpf brought error proceedings to this court. Held:
There was nothing to present Jacobs, acting in good faith, from negotiating with Duttle, a substantially different deal, through another real estate agent. Judgment of Common Pleas affirmed.